Mugglin, J. (dissenting).
I respectfully dissent because, in my view, evidence of criminal conduct by defendant in the uncharged second sale of heroine was completely unnecessary to establish his identity as a participant in the first sale. Defendant wore no disguise and dealt face to face with the undercover officers in broad daylight. An accurate description was radioed by the undercover officers to the back-up team; the undercover officers made a confirmatory identification within minutes after the transaction and made in-court identifications of defendant. Given this overwhelming evidence of identity, even where misidentification is asserted as a defense,* evidence of uncharged criminal conduct has so little probative value on the issue of identity as, in my view, to be inadmissible. In their Molineux proffer, the People devoted a mere two sentences (in 14 pages) to the identity issue. The balance of the proffer was the People’s argument that the second sale was “pivotal” to complete the narrative of these sales in an attempt to bolster their mostly circumstantial case against the codefendant, Jose Alvarado, by showing that he had two marked $20 bills in his possession and defendant had a marked $5 bill. Moreover, the People candidly admit this evidence was all the more necessary because no drugs were found on Alvarado when he was arrested. Unfortunately, in their unsuccessful attempt to convict Alvarado, this defendant’s right to a fair trial was sacrificed. Here, it was imperative that the trial judge make an on-the-record analysis balancing the probative value of this evidence against its prejudicial effect before admitting it pursuant to any Molineux exception. An attempt to be fair at the time that the chemical analysis of the drug was admitted comes too late (see generally People v Foster, 295 AD2d 110, 112 [2002], lv denied 98 NY2d 710 [2002]).
*736The prejudice, of course, is manifest. First, unlike a single sale, the second demonstrates a propensity to commit the crime. Second, all juries in criminal trials are advised that, by pleading not guilty, the defendant controverts each element of every count charged in the indictment. No such charge is given with respect to uncharged crimes, leaving defendant with the unpalatable choice of leaving the evidence unrefuted or taking the stand and being subjected to cross-examination. The entire problem created by this case could have been avoided had the District Attorney properly indicted defendant for both sales. Accordingly, I would reverse and remit for a new trial.
Ordered that the judgment is affirmed.

 While this record does not reveal why the codefendant, Jose Alvarado, was acquitted, it should be noted that originally, the back-up officers picked up an innocent third party, not Alvarado, making misidentification a viable defense for him. In my view, lacking any other viable defense, defendant, in this joint trial, simply asserted that he also had been misidentified.